DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16–18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 12 of U.S. Patent No. 10,634,959.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same features, though phrased and ordered differently in the claims - see the below claims correspondence table.
Pending Claims in 17/314,380
Patented Claims in US 10,634,959
1
1 and 5
16
1 and 2 and 5
17
1 and 2 and 5 and 12
18
1 and 3 and 5

Allowable Subject Matter
Claims 2–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that Claims 1 and 16-18 may be allowed if an appropriate Terminal Disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Katsuta (US 2016/0247825) discloses (e.g., Figs. 5–7 and their corresponding description, including paragraphs [0119]–[0142]) a liquid crystal display comprising: a first substrate 21/2 including a control line GL, a signal line SL and a pixel electrode 22; a second substrate 31/3 opposed to the first substrate and including a color filter 32 overlapping the pixel electrode and a light-shielding layer LS; a liquid crystal layer 6 disposed between the first substrate and the second substrate; and a spacer SP which maintains a gap between the first substrate and the second substrate, wherein the spacer overlaps a crossing region where the control line and the signal line cross each other and includes an exposed region outside of the control line and the signal line (Fig. 5 illustrates the overlap with the darkened rounded-rectangular outline of spacer SP), and part of the exposed region overlaps the pixel electrode (Fig. 5 illustrates the spacer overlapping the connection wiring 24 which is part of the pixel electrode 22, connecting the pixel electrode to the transistor) in a plan view.  
However, Katsuta teaches that the light shielding layer LS completely overlaps the spacer SP, and because the light shielding layer LS and color filter 32 are formed alternately in the same layer, Katsuta neither discloses or would have rendered obvious 
Regarding Claim 2, the prior art of record fails to disclose and would not have rendered obvious wherein the spacer has a top face at a side of the second substrate and a bottom face at a side of the first substrate, and part of the exposed region of the bottom face overlaps the pixel electrode (where as best understood, Katsuta illustrates that the bottom face does not overlap the pixel electrode, while the top face appears to overlap the pixel electrode).  Claims 3–15 depend from Claim 2.
Regarding Claim 16, the prior art of record fails to disclose, and would not have rendered obvious wherein the light-shielding layer includes a first light-shield formed along a first direction and overlapping at least the control line and a second light-shield formed along a second direction, crossing the first light-shield and overlapping at least the signal line, a width of the spacer along the first direction is greater than that of the second light-shield along the first direction, and a width of the spacer along the second direction is greater than that of the first light-shield along the second direction (where Katsuta teaches the width of the spacer falling within the width of the light shielding layer, and this feature, taken in combination and as a whole with the remaining features of Claim 16, does not appear to be taught or suggested in the cited prior art).  Claim 17 depends from Claim 16.




Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871